940 F.2d 661
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary MOORE, Carolyn Moore, Plaintiffs,v.METRO HOMES, INC., Defendant-Appellant,Southern Energy Homes, Inc., Defendant-Appellee,Greentree Acceptance, Inc., Defendant.
No. 90-6524.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1991.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, and FRIEDMAN, District Judge.*
PER CURIAM.


1
Third-party plaintiff, Metro Homes, Inc. appeals from the summary judgment granted by the district court to third-party defendant, Southern Energy Homes, Inc., as to Metro's cross-claim.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to Southern Energy Homes.


3
As the reasons why judgment should be entered for Southern Energy Homes have been articulated by the district court, the issuance of a written opinion by the court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its memorandum opinion of September 18, 1990.


4
As there may be other litigation either pending or contemplated between the parties, we note that our holding is limited to the state of the record before the district court at the time it granted the summary judgment.



*
 The Honorable Bernard A. Friedman, United States District Judge from the Eastern District of Michigan, sitting by designation